                              IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF PENNSYLVANIA
                                          PITTSBURGH

    BROOKS AUTOMOTIVE GROUP, INC,                     )
    B.L.P. REAL ESTATE, LLC,                          )
                                                      )                    2:18-CV-00798-MJH
                                                      )
                    Plaintiffs,                       )
                                                      )
            vs.                                       )
                                                      )
    GENERAL MOTORS LLC,                               )
                                                      )
                    Defendant,                        )

                                                OPINION

           Plaintiffs, Brooks Automotive Group, Inc. (“Brooks”) and B.L.P. Real Estate, LLC

    (“BLP”), bring the within action for damages against Defendant, General Motors, LLC (“GM”),

    stemming from the sale of Brooks’ dealership, which required approval from GM. In their

    Amended Complaint, Brooks and BLP assert claims for Violation of Section 12(b)(5) of the

    Pennsylvania Board of Vehicles Act (63 P.S. § 818.1 et seq.) 1(“BVA”) (Count I), and Violation

    of Section 12(b)(3) of the BVA (Count II). (ECF No. 37).

           GM moves for Summary Judgment pursuant to Fed. R. Civ. P. 56, seeking dismissal of

    Brooks’ and BLP’s claims. (ECF No. 58). Brooks and BLP move for partial Summary

    Judgment pursuant to Fed. R. Civ. P. 56, seeking judgment as a matter of law on Count I only.

    (ECF No. 66). The parties provided briefs, appendices, and concise statements of material facts.

    (ECF Nos. 59-61, 67-69, 72, 75-77, 79-84, 86-88, and 93-94). The matter is now ripe for

    decision.



1
     On October 24, 2019, the Board of Vehicles Act (“BVA”) was renumbered. Any specific
    citations to the BVA utilize the renumbered sections. Short form citations will refer to the
    section numbers as enacted before codification and as referenced in Plaintiffs’ Amended
    Complaint.
          For the following reasons, GM’s Motion for Summary Judgment will be granted in part

and denied in part, and Brooks’ and BLP’s Motion for Partial Summary Judgment will be

denied.

          I.     Background

          Brooks operated a Buick GMC dealership in Connellsville, Pennsylvania pursuant to a

General Motors Dealer Sales and Service Agreement (“Dealer Agreement”). (ECF No. 94 at ¶

1). BLP owned the real estate where Brooks’ dealership operated. (ECF No. 37 at ¶ 2). On

November 17, 2016, Brooks entered into a written Asset Purchase Agreement (the “First APA”)

with C. Harper Autogroup (“Harper”). (ECF No. 94 at ¶ 3). The First APA provided for a

purchase price of $750,000, which included goodwill plus payment for various dealership assets.

Id. In addition, under the First APA, Harper planned to discontinue the Buick Operations in

Connellsville and relocate the GMC operations to Harper’s existing Chevrolet, Buick, and

Cadillac dealership in Belle Vernon. Id. at ¶ 4.

          Under the Dealer Agreement, GM must approve any dealership sale or relocation. Id. at ¶

2. In the First APA, Brooks and Harper conditioned the purchase on GM’s approval. Id. at ¶ 5.

On December 15, 2016, Brooks sent GM a signed and dated copy of the First APA. Id. at ¶ 8.

On December 22, 2016, Brooks and Harper received an Immediate Response Letter (“IRL”)

from GM, which requested additional information and documents from both Brooks and Harper.

Id. at ¶¶ 9-10. On January 9, 2017, Brooks submitted its required information to GM as

requested in the IRL letter. Id. at ¶¶ 13. On January 27, 2017, GM confirmed that it received

the last of Brooks’ required materials to evaluate the First APA. GM’s confirmation also advised

that it still needed to receive the required IRL information and documents from Harper. Id. at ¶¶

13-14. Harper submitted the final IRL required information to GM on March 1, 2017. Id. at ¶



                                                   2
20.   On March 16, 2017, GM emailed, confirming that it had received all the required forms

and information. Id. at ¶ 24. On April 19, 2017, GM issued a letter to Brooks, with copies to

Harper, advising that GM refused to approve the First APA. Id. at ¶ 29. In its April 19, 2017

denial letter, GM summarized its decision to deny relocation of Brooks’ Connellsville dealership

to Harper’s Belle Vernon dealership as follows:

           •   The permanency of the investment of the five existing Buick GMC dealers in
               Pittsburgh
           •   The declining population in and around Pittsburgh
           •   Existing GMC dealerships providing adequate competition
           •   GM Brand Alignment
           •   Multiple Dealer Area (MDA) Add Point
           •   The likelihood of injury to our existing network outweighs any perceived benefit
               from increased competition
           •   The Proposed Dealer Company’s GMC Sales Forecast

(ECF No. 61-14). Neither Brooks nor BLP pursued any administrative protest action before the

Pennsylvania Board of Vehicles to seek an order of deemed approval of the First APA on the

basis that GM’s review process was untimely. (ECF No. 94 at ¶ 30). In June, 2017, after the

rejection of the First APA, BLP received a written third party offer to purchase the dealership

real estate for $1,300,000. (ECF No. 61-29).

       On June 27, 2017, Brooks and Harper entered into a new and revised Asset Purchase

Agreement for the sale of the Brooks’ dealership assets (the “Second APA"). (ECF No. 94 at ¶

32). The substantive terms of the First APA and Second APA were essentially the same, with

two material exceptions: (i) the Second APA no longer contemplated relocating Brooks’

dealership to the Belle Vernon Harper Autoplex; and (ii) the purchase price for the value of the

Brooks’ dealerships was reduced from $750,000 to $600,000. Id. at ¶ 52.

        Because the dealership needed to remain at the Connellsville location, BLP and C.

Harper and C. Harper Holdings, Inc. (“Harper Holdings”) entered into a real estate Sales


                                                  3
Agreement for the Connellsville dealership property, (“Real Estate Sales Agreement”). Id. at ¶

53. BLP agreed to sell the real estate to Harper Holdings for the purchase price of 1,000,000.00.

Id. at ¶ 54. On September 5, 2017, GM approved the Second APA. Id. at 61. On October 23,

2017, Brooks, BLP, Harper, and Harper Holdings closed on the sales of the dealership and real

estate. Id. at ¶ 62.

       In addition to the difference in purchase price for the dealership, Brooks also claims that

it suffered operating losses due to GM’s rejection of the First APA. In 2017, Brooks only sold

97 new vehicles before the Second APA closed. (ECF No. 82 at ¶ 39). Brooks’ October 2017

financial statement reflected total year-to-date losses of $852,983 for the period of January 1,

2017 through October 31, 2017. Id. at ¶ 43. Brooks also testified that GM’s delay in approving

the proposed sale to Harper Autogroup, along with lack inventory and proper allocation of

vehicles by GM, caused the 2017 operational losses. Id. at ¶ 45. Although GM approved the

Second APA on September 5, 2017, Brooks asserts that GM delayed the closing until October

23, 2017, because GM representatives were not sooner available to attend. Id. at ¶ 169. While

GM claims that Brooks could have mitigated his damages through its termination assistance

program, Brooks asserts that GM’s termination assistance would not have compensated Brooks

for the dealership’s goodwill value or reimbursed it for the dealership’s vehicle floor plan loan.

Both of these items of value were provided for under the terms of the Second APA. Id. at ¶ 181.

Brooks retained a damages expert, William Krieger, who testified that the losses claimed by

Brooks occurred after GM denied the First APA; however, he does not opine that those losses

were caused by GM’s delay or denial. (ECF No. 61-28 at pp. 3-5).

       During the instant litigation, Brooks retained Joseph Roesner to conduct analysis and

provide testimony regarding GM’s denial of the First APA. (ECF No. 64-2 at pp. 3-4).       Mr.



                                                 4
Roesner testified that he would not describe GM’s denial as arbitrary, capricious, contrived,

manipulated, or in bad faith. Id. at p. 37-40.   GM’s counsel also asked Mr. Roesner, “[a]re you

going to opine in this case that General Motors' April 2017 rejection of the November 2016 asset

purchase agreement [First APA] was unreasonable?” Id. at p. 45. In response, Mr. Roesner

answered:

       Yeah, I don't -- I think I don't know that I'd use the word -- I think inconsistent
       may be a better choice. It's going to depend upon the factor, and as laid out in my
       report, would be my observations and conclusions as to what General Motors puts
       forward versus what I've seen elsewhere and what could be drawn from the data
       that is available within the backup to the decision.

Id. at p. 45-46. In his report, Mr. Roesner opined that GM’s rejection of the First APA was

contrary to the conclusions GM had reached in other dealership relocation cases. (ECF No. 64-2

at p. 6). In his report, Mr. Roesner offered rebuttals to each of the factors enumerated in GM’s

rejection letter. Id. at pp. 10-18. Mr. Roesner also opined that the conclusion by GM to deny

the First APA, “overall had the appearance of an outcome-driven approach with the intent to

deny Brooks’ change request.” Id. at p. 18.

       II.     Standard of Review

       Summary judgment may only be granted where the moving party shows that there is no

genuine dispute about any material fact, and that judgment as a matter of law is warranted. Fed.

R. Civ. P. 56(a). Pursuant to Federal Rule of Civil Procedure 56, the court must enter summary

judgment against a party who fails to make a showing sufficient to establish an element essential

to his or her case, and on which he or she will bear the burden of proof at trial. Celotex Corp. v.

Catrett, 477 U.S. 317, 322 (1986). In evaluating the evidence, the court must interpret the facts

in the light most favorable to the nonmoving party, drawing all reasonable inferences in his or

her favor. Watson v. Abington Twp., 478 F.3d 144, 147 (3d Cir. 2007).



                                                  5
       In ruling on a motion for summary judgment, the court’s function is not to weigh the

evidence, make credibility determinations, or determine the truth of the matter; rather, its

function is to determine whether the evidence of record is such that a reasonable jury could

return a verdict for the nonmoving party. Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S.

133, 150–51 (2000) (citing decisions); Anderson v. Liberty Lobby, 477 U.S. 242, 248–49 (1986);

Simpson v. Kay Jewelers, Div. of Sterling, Inc., 142 F.3d 639, 643 n. 3 (3d Cir. 1998). The mere

existence of a factual dispute, however, will not necessarily defeat a motion for summary

judgment. Only a dispute over a material fact—that is, a fact that would affect the outcome of

the suit under the governing substantive law—will preclude the entry of summary judgment.

Liberty Lobby, 477 U.S. at 248.

       III.    Discussion

                   A. Section 12(b)(5) of the Board of Vehicles Act

       Both Plaintiffs and GM seek summary judgment on whether GM violated Section

12(b)(5) of the BVA. Plaintiffs contend that GM violated Section 12(b)(5) because it responded

to the submission of the First APA 52 days beyond the statutorily prescribed period. GM argues

that it timely responded to the First APA because the statutory period did not begin to run until

GM received the initial forms and information it requested from both Brooks and Harper.

Section 12(b)(5) of the BVA provides as follows:

       (b) Violations.--It shall be a violation of this act for any manufacturer, factory
       branch, distributor, field representative, officer, agent or any representative
       whatsoever of such manufacturer, factory branch or distributor licensed under this
       act to:

       ***

       (5) Fail to respond in writing to a request for consent as specified in
       paragraphs (3) and (4) within 60 days of receipt of a written request on the
       forms, if any, generally utilized by the manufacturer or distributor for such

                                                 6
       purposes and containing the information required. The failure to respond
       within the time period set forth in this paragraph shall be deemed to be
       approval of the request, and the manufacturer or distributor shall execute and
       deliver a franchise to the applicant within 30 days of the expiration of this time
       period. A manufacturer or distributor shall acknowledge in writing to the applicant
       the receipt of the forms, and, if the manufacturer or distributor requires additional
       information to complete its review, the manufacturer or distributor shall notify the
       applicant within 15 days of the receipt of the forms. If the manufacturer or
       distributor fails to request additional information from the applicant within 15 days
       after receipt of the initial forms, the 60-day time period for approval shall be
       deemed to run from the initial receipt date. Otherwise, the 60-day time period for
       approval shall run from receipt of the supplemental requested information. In no
       event shall the total time period for approval exceed 75 days from the date of the
       receipt of the initial forms.

63 P.S. § 818.310(b)(5) (emphasis added). Neither review by the Court nor citation from the

parties reveal any case law interpreting or applying Section 12(b)(5) of the BVA. However,

“[t]he object of all interpretation and construction of statutes is to ascertain and effectuate the

intention of the General Assembly. Every statute shall be construed, if possible, to give effect to

all its provisions.” 1 Pa.C.S.A. § 1921(a).

       Here, Brooks submitted the First APA to GM on December 15, 2016. On December 22,

2017, GM responded with an IRL, which outlined the forms and documentation GM required

both Brooks and Harper to complete before GM could review the relocation proposal. While

Brooks submitted its forms by January 10, 2017 (ECF No. 67 at ¶ 26), GM did not receive the

last of Harper’s forms until March 1, 2017 (ECF No. 59 at ¶ 20). On March 16, 2017, GM

acknowledged that it had received all required initial forms and information that it had requested

in its IRL. (ECF No. 94 at ¶ 24). GM did not request any additional information from either

Brooks or Harper. As such, the 60-day period for GM to communicate its decision under Section

12(b)(5) began to run as of March 1, 2017.

       In their Motion for Partial Summary Judgment (ECF Nos. 66 and 68) and in their

Response to GM’s Motion for Summary Judgment (ECF Nos. 79 and 81), Plaintiffs argue that

                                                   7
the 60 (or 75) day time period should be calculated from December 15, 2016, the date when the

First APA was submitted to GM. Brooks also argues that GM did not have any standard forms to

request information for its review of requests for consent from dealers. Such argument is not

supported by the record. In its IRL, which was initially sent to both Brooks and Harper, GM

expressly identified all necessary information and forms that both Brooks and Harper needed to

complete and submit in order to enable GM to conduct its review and render its decision. (ECF

No. 61-5). Under Brooks’ interpretation, that the submission of the First APA in and of itself

served as the “request for consent” under Section 12(b)(5), ignores the latter part of that Section

which indicates that the time period begins when GM “receives the forms, if any, generally

utilized by the manufacturer or distributor for such purposes and containing the information

required.” (emphasis added). When he was deposed, Brooks acknowledged that GM’s

investigation process required information from Harper and Brooks. (ECF No. 61-1 at pp. 13-

16). Brooks also acknowledged that GM outlined the required information through its IRL. Id.

An informed decision process cannot begin until the required initial information has been

provided. The statute allows for manufacturers to prescribe the initial required information, and

once such information is submitted, the statutory time limit for the manufacturer to perform its

investigation and to convey its decision, 60 or 75 days, begins to run. Brooks’ argument and

proposed interpretation of Section 12(b)(5) would frustrate the statutory purpose of maintaining a

balance between dealers and manufacturers. 2 Under Brooks’ analysis, delayed submission of

requested information to the manufacturer would effectively shorten the BVA statutory time for



       2
           “[T]he Board of Vehicles Act is intended ‘to promote fair dealing and honesty in the
vehicle industry and among those engaged therein without unfair or unreasonable discrimination
or undue preference or advantage.’” Rohrich Cadillac, Inc. v. Bureau of Prof'l & Occupational
Affairs, State Bd. of Vehicle Mfrs., Dealers & Salespersons, 73 A.3d 652, 657 (Pa. Commw. Ct.
2013).
                                                 8
the manufacturer to fairly investigate and decide the request, or it could result in a deemed

approval of the request. Neither result would be consistent with the provisions or intent of

Section 12(b)(5).

       Here, upon its receipt of the First APA, GM initially sent its IRL to Brooks and Harper

requesting submission of the required documentation to enable GM to investigate and decide

upon the request for consent. GM received the final submission of the information initially

requested through its IRL on March 1, 2017. The 60-day clock therefore did not begin for GM

until March 1, 2017. Therefore, when GM responded to the First APA on April 17, 2017, it

timely responded under Section 12(b)(5) of the BVA. GM did not violate Section 12 (b)(5) of

the BVA.

       Accordingly, GM’s Motion for Summary Judgment, as to Count I of the Complaint, will

be granted. Further, Brooks’ and BLP’s Motion for Partial Summary Judgment, as to Count I of

the Complaint, will be denied. Judgment on Count I will be entered in favor of the Defendant,

GM.

       In light of the above, GM’s Motion for Summary Judgment, as to Brooks and BLP’s

Count I damages claim, is moot.

                    B. Violation of BVA Section of 12(b)(3)

                           1. Merits under Section 12(b)(3)

       GM contends that Brooks’ and BLP’s Section 12(b)(3) claim fails because defense

cannot demonstrate that GM’s rejection of the First APA was unreasonable. Brooks and BLP

argue that the reasonableness or unreasonableness of GM’s conduct in rejecting the First APA

remains a disputed question of fact based upon the report and testimony of their expert, Joseph

Roesner.



                                                 9
Under Pennsylvania law, a manufacturer may not:

       (3) Unreasonably withhold consent to the sale, transfer or exchange of the
       franchise to a qualified buyer capable of being licensed as a new vehicle dealer in
       this Commonwealth who meets the manufacturer’s . . . reasonable requirements
       for appointment as a dealer.

63 P.S. § 818.310(b)(3) (emphasis added). As noted by the Pennsylvania Commonwealth Court,

“the Board of Vehicles Act does not define the terms ‘unreasonable’ or ‘reasonable.’” Rohrich

Cadillac, Inc. v. Bureau of Prof'l & Occupational Affairs, State Bd. of Vehicle Mfrs., Dealers &

Salespersons, 73 A.3d 652, 657 (Pa. Commw. Ct. 2013). The Rohrich Court stated that “the

Board of Vehicles Act is intended ‘to promote fair dealing and honesty in the vehicle industry

and among those engaged therein without unfair or unreasonable discrimination or undue

preference or advantage.’” Id. (citations omitted). Accordingly, Rohrich adopted the approach of

Pennsylvania Courts from other franchisor/franchisee contexts. Id. Under this approach, “a

franchisor is required to deal with franchisees ‘in good faith and in a commercially reasonable

manner’” Id. (quoting Atlantic Richfield Co. v. Razumic, 390 A.2d 736, 742 (Pa. 1978)). Further,

“‘good faith’ requires ‘honesty in fact in the conduct or transaction concerned.’” Id. (quoting

Loos & Dilworth v. Quaker State Oil Refining Corp., 500 A.2d 1155, 1160–61 (Pa. Super. Ct.

1985). In addition, “[a] vehicle manufacturer's conduct that fails to meet standards of good faith

and honesty may therefore properly be found unreasonable under the Board of Vehicles Act.”

Id. (citations omitted). In Rohrich, the Pennsylvania Commonwealth Court upheld the Board of

Vehicles’ conclusions that that GM acted unreasonably because “its reasons were replete with

overstatements and inconsistent calculation methods, unsupported by GM’s own evidence, and

outcome driven.” Id. at 658. Case law supports that the focus is not just on the final decision of

the manufacturer, but it also considers the process by which the manufacturer completed its

investigation to reach its decision.

                                                10
       Here, Mr. Roesner’s testimony and report opined that GM’s rejection of the First APA

was “outcome driven” and contrary to the conclusions GM had reached in other dealership

relocation cases. (ECF No. 64-2). He supported these conclusions with specific rebuttals of the

factors enumerated by GM in its rejection letter. Id. at p. 10-18. He further provided a

supplemental declaration that outlined other relocation cases where GM had reached contrary

conclusions. (ECF No. 78). Although Mr. Roesner’s testimony equivocates and does not

expressly conclude that GM’s conduct was in “bad faith” or “unreasonable,” such testimony

would speak to the ultimate issues in this case. See Berckeley Inv. Grp, Ltd. v. Colkitt, 455 F.3d

195, 218 (3d Cir. 2006) (holding that an expert witness is prohibited from rendering a legal

opinion because it would usurp the District Court's pivotal role in explaining the law to the jury).

Instead, Roesner’s opinions, regarding inconsistencies and outcome driven approaches, address

the process by which GM made its determination and tracks with the language in Rohrich. Such

testimony is sufficient to raise questions of material facts that require jury determination of

whether the Plaintiff has met its burden to prove unreasonableness under BVA Section 12(b)(3).

As such, summary judgment is not available for Brooks and BLP’s liability claim in Count II,

BVA Section 12(b)(3). Accordingly, GM’s Motion for Summary Judgment, as to liability under

Count II of the Amended Complaint, will be denied.

               2.      BLP’s damages claim

       GM contends that, even if the Court were to find a genuine issue of material fact as to

liability under Plaintiffs’ Section 12(b)(3) claim, BLP cannot claim damages based upon the

rejection of the First APA. Plaintiffs argue that GM’s rejection of the First APA caused BLP to

sell its real estate for a loss of $300,000. “To satisfy the requirement of causation, the

complainant must demonstrate that the breach was both the proximate cause and the actual cause



                                                 11
of his injury.” Reilly v. Tiergarten Inc., 633 A.2d 208, 210 (1993). GM argues that BLP cannot

demonstrate that the rejection of the First APA caused its $300,000 loss because BLP had a

written offer of $1,300,000 to purchase its real estate on June 22, 2017, two months after GM

rejected the First APA. (ECF No. 61-29). Deposition testimony on behalf of Brooks and BLP

establishes that, while Mr. Brooks’ deposition testimony is not clear concerning the facts about

which they argue, Brooks and BLP’s Counterstatement of Facts (ECF No. 82 at ¶¶ 178-180) and

their Brief in Response (ECF No. 81), assert that, after GM denied the First APA, Brooks could

no longer contemplate moving the dealership from the BLP property. Therefore, Brooks and

BLP argue that, while BLP may have been able to sell the property for $1,300,000 to a third

party, Brooks would have lost the sale of its dealership assets and goodwill, (i.e. $600,000), to

Harper if the BLP real estate was not a part of the Second APA. Considering the totality of the

circumstances, Plaintiffs have adduced enough evidence to raise a question of material fact as

regards BLP’s claimed damages.

       Accordingly, GM’s Motion for Summary Judgment, as to BLP’s claim for damages

under Section 12(b)(3), will be denied.

       3.      Brooks’ Operating Losses

       GM contends that Brooks has no evidence that GM’s rejection of the First APA was the

proximate cause of Brooks’ claimed operating loss damages. Brooks argues that they have

produced testimony and evidence that establishes that Brooks suffered operating losses based

upon GM’s delays and rejection of the First APA. Here, Brooks has testified that the alleged

delays caused by GM’s unreasonable denial of the First APA caused dealership operating losses

totaling $852,983. (ECF No. 84-38 at p. 21). Brooks testified that GM’s inventory allocation

system made it difficult for dealers to sell vehicles such that he only sold 97 vehicles in 2017.



                                                 12
Id. at pp. 5-6. He also testified that, when word got around that he was selling his dealership, he

lost employees and his customer base. He attributes such losses in sales, employees, and

customer base to GM’s denial of the First APA. Id. at pp. 21-22. In addition, Brooks asserts

that GM delayed the closing on the Second APA from September 5, 2017 to October 23, 2017,

which also caused him operational losses. (ECF No. 82 at ¶ 39).

       “[C]onduct is a proximate cause of the plaintiff's harm where the conduct ‘was a

substantial factor in bringing about the harm inflicted upon a plaintiff.’” Straw v. Fair, 187 A.3d

966, 993 (Pa. Super. Ct. 2018) (citations omitted). While Brooks argues that its claimed losses

were caused by GM’s denial of the First APA, there is no evidence that creates any question of

material fact as to any causal link between such claimed losses and GM’s denial. Brooks’

expert, Krieger, testified that the losses claimed by Brooks occurred in time after GM denied the

First APA, but he does not causally relate those losses as having been caused by GM’s denial.

(ECF No. 61-28 at pp. 3-5). Krieger’s opinion sets forth merely a but-for relationship between

the losses and the rejected First APA. Recovery of business losses as damages “requires not

only ‘but-for’ causation in fact but also that the conduct be a substantial factor in bringing about

the harm.” National Controls Corp.v. National Semiconductor Corp., 833 F.2d 491, 496 (3rd

Cir. 1987) (internal quotations omitted). A business seeking such damages must prove that its

losses were “proximately caused by [the]breach, and not through some other cause.” Id. at 496.

Presently, there is no evidence to establish any question of material fact to link the issue of

causation of the operating losses to the denial of the First APA.

       Accordingly, GM’s Motion for Summary Judgment, regarding Brooks’ operating losses

under Section 12(b)(3), will be granted.




                                                 13
       IV.     Conclusion

       Upon consideration of the foregoing, GM’s Motion for Summary Judgment will be

granted in part and denied in part. GM’s Motion will be granted as to Count I, violation of the

Board of Vehicles Act, Section 12(b)(5). Brooks and BLP’s Motion for Partial Summary

Judgment as to said Count I will be denied.   Summary judgment in favor of GM on Brooks and

BLP’s claim under Count I, Section 12(b)(5) of the Board of Vehicles Act, will be granted.

Further, GM’s Motion for Summary Judgment as to Count II, liability under the Board of

Vehicles Act, Section 12(b)(3) will be denied. In addition, GM’s Motion for Summary

Judgement as to Count II, BLP’s damages claim for real estate sale, will be denied. Finally,

GM’s Motion for Summary Judgment as to Count II, damages for Brooks’ claimed operating

losses, will be granted. Judgment will be granted in favor of GM as to said claimed damages.

        A separate order will follow.

                                              BY THE COURT:



Dated: May 8, 2020
                                              Marilyn J. Horan
                                              United States District Judge




                                                14
